Citation Nr: 0901303	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-34 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine with degenerative joint disease 
of the thoracic spine, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to June 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2008, the veteran and her husband testified 
before the undersigned via videoconference.  A transcript of 
the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a remand is necessary prior to final 
adjudication of the veteran's claims.

Throughout the appeal period, the veteran has indicated that 
she experiences numbness and weakness in her lower 
extremities, she drops things, and she has bowel and bladder 
incontinence.  Reflex, sensory, and strength testing in 
August 2008 revealed significant extremity spasticity and 
weakness; diffuse decrease in sensation to pin prick, light 
touch, and vibration; proprioception in the face and 
extremities; spastic or scanning-type speech; exaggerated 
startle response; bowel and bladder incontinence; and sexual 
dysfunction.  The examiner commented that the veteran had a 
very diffuse, progressive, neurological condition, but there 
were not enough available records to ascertain a diagnosis.  
The examiner opined that, given the extremely diffuse nature 
of the neurological findings, including findings that could 
only be attributed to brain abnormalities, she was unable to 
ascertain whether any of the existing sensory or strength 
abnormalities in the extremities could be attributed to the 
veteran's spine diagnoses.  She mentioned that the veteran's 
records of previous treatment, including from a neurologist, 
might facilitate a diagnosis, which would lead to a 
determination if it is related to her service-connected 
disabilities.

While the veteran was afforded a VA examination in August 
2008, a complete neurological examination was not conducted.  
Given the veteran's numerous symptoms and the examiner's 
findings on sensory examination but inability to offer a 
diagnosis, the Board finds that a remand is necessary to 
afford the veteran a complete neurological examination.  The 
August 2008 examiner mentioned that neurological records 
might shed some light on the veteran's condition.  The 
applicable rating criteria for the spine indicate that 
ratings should be assigned to any associated neurologic 
abnormalities.

In addition, the Board finds that the August 2008 examination 
report is inadequate to fully evaluate the veteran's spine 
disabilities.  Through her November 2008 testimony, the 
veteran described symptoms and manifestations worse than what 
had been documented in the August 2008 examination.  As such, 
we find that the veteran should be afforded another 
examination to determine the nature and extent of her spine 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
neurological examination to determine 
whether she has any current neurological 
disorders.  If any neurological disorders 
are diagnosed, the examiner is asked to 
provide an opinion as to whether any 
diagnosed neurological disorder is at 
least as likely as not (i.e. at least a 
50/50 probability) related to the 
veteran's lumbar, thoracic, or cervical 
spine disabilities.

2.  Schedule the veteran for an orthopedic 
examination of her lumbar, thoracic, and 
cervical spine.  All manifestations should 
be noted.  A complete description of her 
symptoms should be obtained from the 
veteran.  The examination report should 
include findings consistent with criteria 
of DeLuca v. Brown, 8 Vet. App. 202 
(1995).

(The examinations may be conducted by the 
same examiner.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

